DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/20/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
Claims 1 and 3-21 are allowed over the prior art of record as amended by the applicant on 12/20/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1, 15, and 16.
The closest prior art of record is Barnes et al. (PGPub 2016/0030668).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system 
comprising:
an infusion device for administering a medical fluid to a patient, comprising: 
a pump mechanism for administering a medical fluid to a patient through a line set, 
a sensor for measuring a measurement value indicative of a pressure in the line set, and 
a processor configured to automatically set, in an initial phase, a threshold value to a value determined based on at least a mechanical characteristic of at least one of the line set and the pump mechanism and to determine, in an operational phase, whether an occlusion condition in the line set is present based on the measurement value and the threshold value, 
wherein the processor is configured to increase the threshold value if in the operational phase a pressure variation condition in the line set different than an occlusion condition is detected by the processor.
Specifically, regarding independent claims 1, 15, and 16, the prior art to Barnes, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein, for detecting the pressure variation condition, a slope value indicative of a slope of the pressure in the line set is determined based on measurement values obtained from the sensor, and wherein the processor is configured to conclude that the pressure variation condition different than the occlusion condition is present if the slope value deviates from an expected slope value by more than a predetermined margin.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/13/2022